Case 1:18-cv-00632-RJJ-PJG ECF No. 85, PageID.674 Filed 03/29/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                 _________


 JOHN HEYKOOP,

       Plaintiff,                               Hon. Robert J. Jonker

 v.                                             Case No. 1:18-cv-00632-RJJ-PJG


 MICHIGAN STATE POLICE, et al.,

       Defendants,
 ________________________________/

                                       ORDER

      This matter is before the Court on Plaintiff's joint motion for extension of time

to complete discovery. (ECF No. 84). The Court being fully advised in the premises,

the motion is GRANTED. Accordingly,

      IT IS ORDERED that the deadline for supplemental production of discovery

shall be extended sixty days from the date of this order. All other deadlines originally

set forth in the Amended Case Management Order (ECF No. 83) remain unchanged.

      IT IS SO ORDERED.



Date: March 29, 2021
                                               /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge
